                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 1 of 12




                                          1    Lewis Roca Rothgerber Christie LLP
                                               201 East Washington Street, Suite 1200
                                          2    Phoenix, AZ 85004-2595
                                               Jared L. Sutton (State Bar No. 028887)
                                          3    Direct Dial: 602.262.0259
                                               Email: jsutton@lrrc.com
                                          4
                                               Jennifer Lee-Cota (State Bar No. 033190)
                                          5    Direct Dial: 602.262.5368
                                               Email: jleecota@lrrc.com
                                          6    Attorneys for Plaintiff Best Western International, Inc.

                                          7                                  UNITED STATES DISTRICT COURT
                                          8                                           DISTRICT OF ARIZONA
                                          9 Best Western International, Inc.,                             No.
                                         10                              Plaintiff,
201 East Washington Street, Suite 1200




                                         11 vs.                                                           COMPLAINT
                                         12 764 4th Avenue Associates, LLC, a
                                            foreign corporation,
Phoenix, AZ 85004-2595




                                         13
                                                                 Defendant.
                                         14
                                         15            Plaintiff Best Western International, Inc. (“Best Western”), for its Complaint
                                         16 against Defendant 764 4th Avenue Associates, LLC (“Defendant” or “764”) alleges as
                                         17 follows:
                                         18                               PARTIES, JURISDICTION, AND VENUE
                                         19            1.       Plaintiff Best Western is a non-profit corporation organized under the laws
                                         20 of the State of Arizona with its headquarters located in Phoenix, Arizona.
                                         21            2.       Defendant is a New York limited liability company with its principal place
                                         22 of business in Queens, New York. Defendant owns a hotel located at 764 4th Avenue,
                                         23 Brooklyn, New York, known as the Brooklyn Way Hotel the (“Hotel”).
                                         24            3.       Upon information and belief, Joseph Yunatanov (“Yunatanov”) is the
                                         25 President of 764 and sole member of 764. On information and belief, Yunatanov is a
                                         26 citizen of New York.
                                         27            4.       Pursuant to the November 2, 2017, BW Signature Collection Distribution
                                         28 Agreement (“Distribution Agreement”) between Best Western and Defendant,

                                              111734223.5
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 2 of 12




                                          1 Defendant agreed that the forum for any dispute arising under the Distribution
                                          2 Agreement would be a state or federal court within the geographical boundaries of
                                          3 Maricopa County, Arizona.
                                          4            5.      This Court has jurisdiction over the claims and venue is proper pursuant to

                                          5 28 U.S.C. §§ 1391 and 1332 because: (1) Best Western is an Arizona non-profit
                                          6 corporation with its principal place of business in Phoenix, and its witnesses are either
                                          7 located in Phoenix or available in Phoenix; (2) Defendant is a citizen of New York; (3)
                                          8 the amount in controversy exceeds $75,000.00; (4) there are no matters pending between
                                          9 the parties in any other jurisdiction; and (5) Defendant executed a contract that contains
                                         10 a forum-selection clause requiring any dispute to be resolved in Maricopa County,
201 East Washington Street, Suite 1200




                                         11 Arizona, according to Arizona law.
                                         12            6.      The exercise of personal jurisdiction over the Defendant by this Court is
Phoenix, AZ 85004-2595




                                         13 proper pursuant to and because, among other reasons, the Defendant expressly agreed to
                                         14 litigate any dispute with Best Western in Maricopa County, Arizona.
                                         15                                   GENERAL ALLEGATIONS

                                         16            7.      Best Western is a hotel-industry service organization that operates on a

                                         17 cooperative basis by and for its hotelier members, which are independent owners and
                                         18 operators of Best Western® branded hotels.
                                         19            8.      BW Signature Collection® is an exclusive soft brand offering provided to

                                         20 independent hoteliers. As part of the BW Signature Collection, properties are provided
                                         21 access to Best Western’s reservation system and various other services.
                                         22            9.      The rights and obligations of BW Signature Collection properties are

                                         23 governed by the BW Signature Collection’s distribution agreement. See Distribution
                                         24 Agreement attached at Exhibit 1.
                                         25            10.     On or around November 2, 2017, Yunatanov, as President of 764,

                                         26 executed the Distribution Agreement for the Hotel. (Ex. 1, at 1.)
                                         27            11.     The Distribution Agreement was for an initial term of ten (10) years.

                                         28 (Id. at ¶ 1(a).)

                                              111734223.5                                    2
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 3 of 12




                                          1            12.   The Distribution Agreement provides that either party could cancel the
                                          2 Distribution Agreement for cause upon 30 days’ notice and a fifteen (15) day cure
                                          3 period. (Id. ¶ 1(b).)
                                          4            13.   The Distribution Agreement provides that if Plaintiff Best Western cancels

                                          5 the Distribution Agreement for cause, Defendant is required to pay Best Western
                                          6 liquidated damages in an amount calculated by taking the average of the prior twelve
                                          7 (12) months fees owed to Best Western and multiplying that average by the lesser of:
                                          8 (i) twelve (12), or (ii) the remaining number of months in the Term. (Id. ¶ 1(c).)
                                          9            14.   The Distribution Agreement requires Defendant to pay fees and/or charges

                                         10 to Best Western as detailed in Exhibit A to the Distribution Agreement. (Id. ¶ 3(h).)
201 East Washington Street, Suite 1200




                                         11            15.   Exhibit A to the Distribution Agreement requires Defendant to pay

                                         12 monthly fees of five percent of the Hotel’s Gross Rooms Revenue, which is defined as
Phoenix, AZ 85004-2595




                                         13 “booked revenue from the rental, sale, use, or occupancy of guest rooms at the Hotel for
                                         14 whatever purpose, including cash and credit transactions, whether or not collected by the
                                         15 Hotel, and any proceeds from business interruption insurance. Gross Rooms Revenue
                                         16 does not include taxes required by law, revenue from telephone services, movie rentals,
                                         17 vending machines, room service, parking or food and beverage sales.” (Id. at Exhibit A.)
                                         18            16.   The Distribution Agreement provides that if Best Western does not receive

                                         19 payment within 45 days of the date of its invoices, the Hotel is subject to a late fee at a
                                         20 rate to be determined by Best Western, but not to exceed 18% per annum. (Id. ¶ 3(o).)
                                         21            17.   The Distribution Agreement requires Defendant to provide appropriate

                                         22 documentation (e.g., monthly gross rooms revenue, occupancy tax records, etc.) to Best
                                         23 Western such that Best Western may calculate fees, charges and credits. (Id. ¶ 3(s).)
                                         24            18.   The Distribution Agreement defines “Hotel Information” as “rates,

                                         25 availability, taxes, fees, Hotel and room information, cancellation and no-show policies,
                                         26 etc.” (Id. ¶ 2(b).)
                                         27            19.   The Distribution Agreement requires Defendant to use best efforts to

                                         28 provide Hotel Information to Best Western. (Id. ¶ 3(m).)

                                              111734223.5                                  3
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 4 of 12




                                          1            20.   The Distribution Agreement requires Defendant to authorize Best Western
                                          2 to calculate relevant rates, taxes and fees based upon Hotel Information. (Id. ¶ 3(n).)
                                          3            21.   The Distribution Agreement requires Defendant to maintain the Hotel and

                                          4 provide amenities, as determined by Best Western from time to time, consistent with an
                                          5 upper-midscale hotel. (Id. ¶ 3(b).)
                                          6            22.   The Distribution Agreement requires Defendant to achieve a passing Best

                                          7 Western Quality Assurance Assessment rating prior to activation and during the duration
                                          8 of the Agreement. Id. at ¶ 3(e).
                                          9            23.   The Distribution Agreement requires Defendant to allow Best Western to

                                         10 assess the Hotel every twelve months for a Quality Assurance visit to ensure quality
201 East Washington Street, Suite 1200




                                         11 guest experiences and Hotel conditions. Failure of the assessment can result in
                                         12 additional Quality Assurance requirements, as well as termination of the Distribution
Phoenix, AZ 85004-2595




                                         13 Agreement for cause. (Id. ¶ 3(r).)
                                         14            24.   The Distribution Agreement requires Defendant to allow Best Western, at

                                         15 Best Western’s cost, to annually or upon reasonable cause, audit Hotel records to
                                         16 validate Hotel revenue. In the event an audit reveals material inconsistencies, the Hotel
                                         17 shall reimburse Best Western for the cost of the audit. (Id. ¶ 3(t).)
                                         18            25.   At all relevant times, the Hotel had 99 guest rooms on eleven floors.

                                         19            26.   In 2018, Best Western learned that the Hotel might be using its rooms as a

                                         20 homeless shelter.
                                         21            27.   In October 2018, Best Western inquired with the general manager of the

                                         22 Hotel, Christian Aguayo, as to whether the Hotel was using any of its 99 rooms to house
                                         23 homeless individuals. The general manager indicated that the Hotel had a contract to
                                         24 provide housing for homeless individuals for approximately 18 of its 99 rooms, but that
                                         25 the contact was expiring soon and the Hotel would no longer offer such housing.
                                         26            28.   On February 7, 2019, Best Western performed a QA assessment and the

                                         27 Hotel passed. There were no obvious indications during the visit that the Hotel was
                                         28 housing homeless individuals. This was consistent with the 2018 representation by the

                                              111734223.5                                  4
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 5 of 12




                                          1 Hotel’s general manager that the Hotel was going to discontinue its practice of offering
                                          2 housing for homeless individuals.
                                          3            29.   In January 2020, Best Western learned that 91 of the Hotel’s 99 rooms

                                          4 were booked without any guest names given. With little or no inventory available, Best
                                          5 Western suspected this meant the Hotel was again providing housing for homeless
                                          6 individuals.
                                          7            30.   On January 30, 2020, Best Western sent a letter to Yunatanov, Defendant’s

                                          8 President, inquiring whether the Hotel was being used to house homeless individuals or
                                          9 as some other form of public housing. In that letter, Best Western indicated any such
                                         10 use of the Hotel was inconsistent with the Distribution Agreement’s requirement that the
201 East Washington Street, Suite 1200




                                         11 Defendant maintain the Hotel and provide amenities consistent with an upper-midscale
                                         12 hotel. Best Western also asked for proof that Defendant had liability insurance to cover
Phoenix, AZ 85004-2595




                                         13 potential liabilities associated with providing a homeless shelter and proof that Best
                                         14 Western was covered as an additional insured on all such policies. (Ex. 2.)
                                         15            31.   Neither Yunatanov nor anyone else representing Defendant responded to

                                         16 Best Western’s January 30, 2020 letter.
                                         17            32.   On March 5, 2020, a Best Western representative visited the Hotel for a

                                         18 Quality Assurance visit and learned that ten of its eleven floors were being used as a
                                         19 homeless shelter for men. Best Western took photographs: (i) showing that guest
                                         20 furniture had been removed and replaced with bedding and other furniture for use as a
                                         21 shelter; (ii) showing signage welcoming residents of the “AAPCI Brooklyn Way Men’s
                                         22 Shelter”; (iii) identifying meal times for AAPCI operations; (iv) describing adult shelter
                                         23 rules and responsibilities; and (v) identifying the schedules for social services personnel,
                                         24 including case managers and employment and housing specialists. In addition to the
                                         25 photographs, the Hotel’s General Manager, Christian Aguayo, confirmed to a Best
                                         26 Western representative that the Hotel was being operated primarily as a homeless
                                         27 shelter.
                                         28

                                              111734223.5                                  5
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 6 of 12




                                          1            33.   On March 6, 2020, after confirming the previous day that the Hotel was
                                          2 being used as a shelter rather than a hotel, Best Western notified Defendant that it was in
                                          3 breach and material default of the Distribution Agreement by, among other things, not
                                          4 using the property as an upper midscale hotel. Consistent with the Distribution
                                          5 Agreement, Best Western gave Defendant fifteen days to cure the default; notice that if
                                          6 not cured in that time, Best Western would be terminating the Distribution Agreement
                                          7 for cause in thirty days; and notice that if terminated, Defendant would be obligated to
                                          8 pay Best Western liquidated damages and other fees pursuant to Sections 1(b) and 1(c)
                                          9 of the Distribution Agreement and to cease using Best Western’s trademarks. (Ex. 3.)
                                         10            34.   On March 9, 2020, Nelli Zarystskiy responded to Best Western’s March 6,
201 East Washington Street, Suite 1200




                                         11 2020, stating: “In reply to your Default and Cure Letter dated March 6, 2020, please
                                         12 understand that it was completely pure business decision based on today’s economy.
Phoenix, AZ 85004-2595




                                         13 Should you have any questions or concerns please do not hesitate to contact us.”
                                         14 Ms. Zarystskiy copied Yunatanov on the email. (Ex. 4.)
                                         15            35.   At all relevant times, Defendant represented to Best Western and the

                                         16 public that it was operating a hotel, not a shelter/public housing, including by describing
                                         17 the Brooklyn Way as a hotel on its own website (www.bwplusprospectpark.com/en-us)
                                         18 as reflected below.
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              111734223.5                                  6
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 7 of 12




                                          1            36.   In April 2020, Best Western discovered that Defendant had been
                                          2 underpaying its Monthly Fees since December 2017, which are five percent of the
                                          3 Hotel’s Gross Rooms Revenue. (Ex. 1 at Ex. A.)
                                          4            37.   Best Western’s standard billing practice is to invoice a licensed hotel,

                                          5 including Defendant, based on the departure date of each reservation. In other words,
                                          6 because Best Western bills once a reservation is “consumed” (i.e. after check out), if
                                          7 there is no departure date for a given reservation, the revenue associated with that
                                          8 reservation will not be incorporated into the Monthly Fee.
                                          9            38.   In April 2020, Best Western learned that, as far back as 2017, Defendant

                                         10 had been deliberately failing to check-out “reservations” for rooms that were being used
201 East Washington Street, Suite 1200




                                         11 for Defendant’s shelter operation.
                                         12            39.   Having not checked-out any of the multiple reservations for
Phoenix, AZ 85004-2595




                                         13 homeless/public housing stays, which by 2020 amounted to over 90% of the Hotel’s
                                         14 capacity, Defendant failed to properly report its revenue to Best Western and thus failed
                                         15 to pay the Monthly Fees owed Best Western.
                                         16            40.   On information and belief, Defendant was and is being paid for the rooms

                                         17 it has dedicated for use in its shelter operation. Indeed, Ms. Zarystskiy, with a copy to
                                         18 Yunatanov, described this practice as a “pure business decision based on today’s
                                         19 economy.”
                                         20            41.   After discovering this, Best Western attempted numerous times to contact

                                         21 Yunatanov to discuss the underpayment, but he referred Best Western to the General
                                         22 Manager for the Hotel, Mr. Aguayo.
                                         23            42.   On May 15, 2020, Best Western sent a letter to Yunatanov demanding that

                                         24 Defendant pay the outstanding Monthly Fees. Best Western provided Yunatanov a
                                         25 detailed accounting outlining each reservation, arrival dates, anticipated departure dates,
                                         26 and the monthly fee amounts (five percent of Gross Rooms Revenue) Defendant owed
                                         27 through May 1, 2020. Best Western indicated in its letter that it would add these
                                         28 outstanding amounts to Defendant’s next monthly statement for June 1, 2020. (Ex. 5.)

                                              111734223.5                                   7
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 8 of 12




                                          1            43.   On June 1, 2020, Best Western added the outstanding amounts to
                                          2 Defendant’s June 1, 2020 statement and sent the statement to Defendant. (Ex. 6.)
                                          3            44.   On or about June 17, 2020, Yunatanov contacted Best Western by phone

                                          4 and stated that Defendant would not pay the outstanding amounts. To date, Defendant
                                          5 has not paid the outstanding amounts owed.
                                          6            45.   On June 24, 2020, counsel for Defendant and Yunatanov wrote Best

                                          7 Western indicating that Defendant was treating Best Western’s March 6, 2020 letter as
                                          8 formal notice of termination and that Defendant was treating the Distribution Agreement
                                          9 as having been terminated effective May 6, 2020.
                                         10            46.   As of the date of this complaint, Defendant has not paid Best Western for
201 East Washington Street, Suite 1200




                                         11 its outstanding Monthly Fees and has also indicated that it will not pay the liquidated
                                         12 damages it as a result of the termination for cause.
Phoenix, AZ 85004-2595




                                         13                           COUNT I – BREACH OF CONTRACT

                                         14            47.   Best Western incorporates by reference the allegations in the preceding

                                         15 paragraphs as though fully set forth herein.
                                         16            48.   The Distribution Agreement is a valid, binding and enforceable contract.

                                         17            49.   Best Western fully performed its obligations under the Distribution

                                         18 Agreement.
                                         19            50.   Defendant materially breached the Distribution Agreement by operating

                                         20 the Hotel as a homeless shelter/public housing and by failing to uphold the brand
                                         21 standards required by the Distribution Agreement.
                                         22            51.   Best Western had good cause to terminate the Distribution Agreement

                                         23 based on Defendant’s material breach.
                                         24            52.   Defendant further materially breached the Distribution Agreement by

                                         25 failing to pay Best Western the amounts due and owing as required by the Distribution
                                         26 Agreement, including the Monthly Fees and liquidated damages for termination for
                                         27 cause.
                                         28

                                              111734223.5                                  8
                                                Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 9 of 12




                                          1            53.   Defendant’s performance under the Distribution Agreement was not
                                          2 excused or relieved.
                                          3            54.   Pursuant to the express terms of the Distribution Agreement, interest has

                                          4 accrued and continues to accrue on the unpaid account balance at a rate no greater than
                                          5 18% per annum.
                                          6            55.   As of June 1, 2020, there remains due and owing by Defendant to Best

                                          7 Western the sum of no less than $476,464.07, and that amount will increase because of
                                          8 the contractually-mandated interest. (Ex. 6.) This includes the outstanding Monthly
                                          9 Fees (five percent of Gross Rooms Revenue) through May 1, 2020. (Exs. 1 at Ex. A, 5
                                         10 & 6.)
201 East Washington Street, Suite 1200




                                         11            56.   Defendant also owes Best Western liquidated damages in an amount equal

                                         12 to twelve-times the average of the prior twelve months fees owed. (Ex. 1 ¶ 1(c).)
Phoenix, AZ 85004-2595




                                         13                  COUNT II – BREACH OF THE IMPLIED COVENANT
                                                                 OF GOOD FAITH AND FAIR DEALING
                                         14
                                         15            57.   Best Western incorporates by reference the allegations in the preceding

                                         16 paragraphs as though fully set forth herein.
                                         17            58.   The Distribution Agreement is a valid, binding, and enforceable contract.

                                         18            59.   The Distribution Agreement contains an implied covenant of good faith

                                         19 and fair dealing.
                                         20            60.   Defendant’s conduct, as described above, constitutes a breach of the

                                         21 covenant of good faith and fair dealing.
                                         22            61.   In particular, Defendant’s knowing failure to check-out reservations to

                                         23 avoid paying a monthly fee, and surreptitiously operating a homeless shelter/public
                                         24 housing at the Hotel, unfairly and unreasonably deprived Best Western of the benefit of
                                         25 its bargain under the Distribution Agreement.
                                         26            62.   As a direct and proximate result of Defendant’s violation of the implied

                                         27 covenant, Best Western has suffered damages in an amount to be proven at trial.
                                         28

                                              111734223.5                                  9
                                               Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 10 of 12




                                          1                            COUNT III – UNJUST ENRICHMENT
                                          2            63.    Best Western incorporates by reference the allegations in the preceding
                                          3            paragraphs as though fully set forth herein.

                                          4            64.    On information and belief, Defendant has been paid for the rooms it has

                                          5 dedicated for use in its shelter operation and therefore Defendant has been enriched.
                                          6            65.    Even though Defendant has received funds for the rooms it has used for its

                                          7 shelter/public housing operation, Defendant has failed to pay any funds owed to Best
                                          8 Western for the use of Best Western’s intellectual property and reservation system,
                                          9 resulting in Best Western’s impoverishment.
                                         10            66.    A connection exists between the enrichment and impoverishment because
201 East Washington Street, Suite 1200




                                         11 the Hotel earned revenue based on services provided by Best Western without
                                         12 compensating Best Western for those services.
Phoenix, AZ 85004-2595




                                         13            67.    Defendant has no justification for using Best Western’s services to

                                         14 generate revenue for the Hotel without paying Best Western for those services.
                                         15            68.    Best Western has been damaged in an amount to be determined at trial.

                                         16                    COUNT IV – NEGLIGENT MISREPRESENTATION

                                         17            69.    Best Western incorporates by reference the allegations in the preceding

                                         18 paragraphs as though fully set forth herein.
                                         19            70.    Under the Distribution Agreement, Defendant was required to pay Best

                                         20 Western Monthly Fees of five percent of the Hotel’s Gross Rooms Revenue.
                                         21            71.    Defendant knew Best Western’s standard billing practice was to invoice

                                         22 the Hotel based on reservations for which the Hotel reported a departure date.
                                         23            72.    Defendant also knew Best Western would rely on the Hotel to provide

                                         24 accurate reservation information, including departure dates, and to provide accurate
                                         25 reporting of the Hotel’s revenue.
                                         26            73.    Defendant knew that the Monthly Fees charged by Best Western in the

                                         27 invoices that Best Western sent and that Defendant received starting December 2017 did
                                         28

                                              111734223.5                                   10
                                               Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 11 of 12




                                          1 not include the Hotel’s revenue for reservations/stays used for the Hotel’s shelter/public
                                          2 housing.
                                          3            74.   Best Western’s reliance on the Hotel to provide accurate reservation

                                          4 information, including departure dates, and to accurately report its revenue, is reasonable
                                          5 because the Hotel is responsible for managing its reservations, it has the best access to
                                          6 information regarding arrivals and departures and its revenue, and it agreed to
                                          7 compensate Best Western at a rate of five percent of Gross Rooms Revenue, which the
                                          8 parties agreed covered revenue “from the rental, sale, use, or occupancy of guest rooms
                                          9 at the Hotel for whatever purpose.”
                                         10            75.   Defendant failed to exercise reasonable care in its communications with
201 East Washington Street, Suite 1200




                                         11 Best Western related to its revenue and reservations because it negligently or
                                         12 intentionally failed to check out any reservations used for Defendant’s shelter/public
Phoenix, AZ 85004-2595




                                         13 housing operation such that none of those reservations were showing as having departed
                                         14 and ready for billing by Best Western as part of the Hotel’s Monthly Fees.
                                         15            76.   By negligently or intentionally failing to check out any reservations used

                                         16 for Defendant’s shelter/public housing operation such that none of those reservations
                                         17 were showing as having departed and ready for billing by Best Western as part of the
                                         18 Hotel’s Monthly Fees, Defendant negligently or intentionally underreported the revenue
                                         19 earned by the Hotel, which caused Best Western to generate invoices that did not
                                         20 accurately reflect the Hotel’s Monthly Fees owed to Best Western.
                                         21            77.   Through this omission, Defendant has deprived Best Western of money it

                                         22 is owed under the Distribution Agreement. Best Western has been damaged in an
                                         23 amount to be proven at trial.
                                         24                                   PRAYER FOR RELIEF
                                         25            THEREFORE, Best Western International, Inc. seeks judgment against
                                         26 Defendant as follows:
                                         27            A.    An award to Best Western of its damages in an amount to be proven at

                                         28                  trial;

                                              111734223.5                                  11
                                               Case 2:20-cv-01760-DLR Document 1 Filed 09/08/20 Page 12 of 12




                                          1            B.    Attorneys’ fees and costs pursuant to the Distribution Agreement, A.R.S.
                                          2                  §§ 12-341,12-341.01, or any other applicable law;

                                          3            C.    Pre- and post-judgment interest; and

                                          4            D.    Any other relief the Court deems just and proper.

                                          5            DATED this 8th day of September, 2020.

                                          6                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                          7
                                                                                     By: s/Jennifer Lee-Cota
                                          8                                             Jared Sutton
                                                                                        Jennifer Lee-Cota
                                          9                                             Attorneys for Plaintiff
                                         10
201 East Washington Street, Suite 1200




                                         11
                                         12
Phoenix, AZ 85004-2595




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              111734223.5                                 12
